ORDER

PER CURIAM.
Defendant pled guilty to three counts of first degree robbery, § 569.020; four counts of armed criminal action, § 571.105; one count of attempted forcible rape, §§ 566.030 and 564.001; two counts of rape, § 566.030; two counts of unlawful use of a weapon, § 571.030; and one count of attempted rape, §§ 566.030 and 564.011. Defendant was sentenced to life plus twenty years imprisonment. After sentencing, defendant filed a pro se Rule 24.035 motion for postconviction relief. Appointed counsel filed an amended motion which incorporated the allegations in defendant’s pro se motion. The motion court found that defendant’s claims were refuted by the record and denied the motion without an evidentiary hearing. Defendant appeals the denial of his motion.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the motion court is affirmed in accordance with Rule 84.16(b).